UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1091


BALWINDER SINGH WHALA; JATINDER KAUR WHALA,

                Plaintiffs - Appellants,

           v.

PNC BANK, National Association,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00894-JCC-IDD)


Argued:   January 27, 2016                 Decided:   March 22, 2016


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished opinion.      Judge Niemeyer wrote       the
opinion, in which Judge Floyd and Senior Judge Davis joined.


ARGUED: Henry Woods McLaughlin, III, LAW OFFICE OF HENRY
MCLAUGHLIN,   P.C.,    Richmond,   Virginia,   for   Appellants.
Constantinos George Panagopoulos, BALLARD SPAHR LLP, Washington,
D.C., for Appellee.    ON BRIEF: Theodore R. Flo, BALLARD SPAHR
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
NIEMEYER, Circuit Judge:

     When      Balwinder     and    Jatinder             Whala    failed,      for     several

months,   to      make   installment       payments          on    their      mortgage,     the

mortgagee, PNC Bank, N.A., foreclosed the mortgage and sold the

Whalas’ house       for    $460,320,       some      $90,000          less   than    what   the

Whalas believed was the house’s fair market value.                                  The Whalas

commenced this action for breach of contract, alleging that PNC

Bank’s 30-day notice of default, which led to foreclosure, was

defective because it included, in its statement of the amount

necessary to cure, the amount of a future installment that was

not yet due.

     The district court dismissed the complaint under Federal

Rule of Civil Procedure 12(b)(6), and we affirm.                              While the 30-

day notice of default included, in the amount necessary to cure,

a future payment that was to become due during the 30-day notice

period,     the    statement       of    the        amount       to    cure    was     neither

inaccurate nor misleading.                We conclude, therefore, that PNC

Bank did not breach the loan documents in giving notice.


                                               I

     In April 2007, to purchase a home in Lorton, Virginia, the

Whalas    borrowed       $419,000       from       PNC    Bank’s       predecessor.         The

notice of default provision that was contained in the note that

the Whalas signed provided:


                                               2
     If I am in default, the Note Holder may send me a
     written notice telling me that if I do not pay the
     overdue amount by a certain date, the Note Holder may
     require me to pay immediately the full amount of
     Principal which has not been paid and all the interest
     that I owe on that amount. That date must be at least
     30 days after the date on which the notice is mailed
     to me or delivered by other means.

The deed of trust securing the note provided similarly:

     Lender shall give notice to Borrower prior to
     acceleration   following  Borrower’s   breach  of  any
     covenant or agreement . . . .        The notice shall
     specify: (a) the default; (b) the action required to
     cure the default; (c) a date, not less than 30 days
     from the date the notice is given to Borrower, by
     which the default must be cured; and (d) that failure
     to cure the default on or before the date specified in
     the notice may result in acceleration of the sums
     secured . . . and sale of the Property.

     Approximately three years later, the Whalas failed to make

payments for installments due on March 1, April 1, and May 1,

2010.   PNC Bank then sent the Whalas a notice of default and

acceleration, dated May 4, 2010, which included the following:

     The action required to cure the breach or default
     mentioned above on or before June 3, 2010 is as
     follows:    *Payment in certified funds of $14,770.18
     which includes the 6/1/2010 installment and applicable
     late charges, property inspection and non-sufficient
     funds fees.

     Failure to cure the breach or default by said date,
     will result in the acceleration of the maturity date
     of the Note . . . .

(Emphasis added).

     The Whalas did not cure the default by June 3, 2010, or at

any time after that date, and PNC Bank initiated foreclosure

proceedings,   selling   the   house   in   May   2011   at   auction   for
                                   3
$460,320.      The    Whalas      contend       that,    at    that     time,       the    fair

market value of the house was at least $550,000.

     The    Whalas    commenced       this      breach    of        contract    action       in

Virginia state court in April 2014, and PNC Bank removed it to

federal court.        The Whalas alleged that PNC Bank breached the

provisions of the loan documents with its May 4, 2010 notice by

improperly inflating the payment necessary to cure the default

by including the amount to become due on June 1, 2010.                                     They

argue that the defective notice produced the foreclosure sale

that resulted in their loss of equity in the house and other

damages.      The     district     court        granted       PNC    Bank’s     motion      to

dismiss under Rule 12(b)(6), concluding that the May 4, 2010

notice of default was not defective.

     This appeal followed.


                                          II

     While the Whalas do not dispute that they had defaulted on

their loan prior to PNC Bank’s notice of May 4, 2010, they argue

that the notice failed to accurately state the “overdue amount”

because it included an amount not yet due -- the June 1, 2010

installment.         They    reason     that,     because       PNC    Bank     failed       to

provide    them    with     an   accurate       notice,   it        breached    its       legal

obligations       under   the    loan   documents,        leading       to     an    illegal

foreclosure and sale.


                                            4
      PNC    Bank    contends    that   the   30-day      default       notice    was

accurate and did not breach the loan documents.                   It argues that

the notice simply alerted the Whalas that they had to pay the

overdue amount as of the date of the notice and that they also

had to pay any amount that came due during the 30-day cure

period, which included the June 1, 2010 installment.

      We agree with PNC Bank.           The loan documents required PNC

Bank to provide a 30-day notice specifying the amount of money

that the Whalas had to pay to cure their default and avoid

foreclosure.        Because the default notice was dated May 4, 2010,

and 30 days thereafter was June 3, 2010 -- when the June 1

installment      would   also   be   past   due    --   the    notice    accurately

stated, “The action required to cure the breach or default . . .

on or before June 3, 2010, is as follows:                *Payment in certified

funds of $14,770.18 which includes the 6/1/2010 installment.”

(Emphasis    added).      This   notice     made   clear      that,     because    the

Whalas had until June 3, 2010, to cure the default -- a date

that fell beyond the due date for the June 1 installment -- the

amount required to cure as of June 3 would also have to include

the   June   1   installment.        Any    reasonable        person    would     also

conclude that, if the Whalas had chosen to cure before June 1,

2010, they could have simply withheld the June 1 installment

until June 1 and made that payment then.



                                        5
     Accordingly, we conclude that PNC Bank did not, as alleged,

breach the loan documents -- the note and the deed of trust --

and therefore affirm the judgment of the district court.


                                                           AFFIRMED




                                6